Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s arguments filed 02/08/2022, the application is still pending. Claim 2 is cancelled. Applicant’s arguments with respect to claims 1 and 10-12 have been fully considered and are persuasive.  The 35 USC 112 rejection and 35 USC 103 rejection of claims 1, 3-14 has been withdrawn. Therefore a NOTICE OF ALLOWANCE is being administered.

Corrections Made in the Application
2.	The application has been amended as follows:
In the Claims: 
The original claims 1-14 have been renumbered as follows:

Original Claim Numbering 
		1
		2
		3
		4
		5	
		6
		7
		8
		9
		10
		11
		12
		13
		14


New Claim Numbering  
		1
		-
		2
		3
		4
5
		6
		7
		8
		9
		10
		11
		12
		13

Allowable Subject Matter
3.	Claims 1, 2-14 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A neural network device, comprising: a plurality of cores configured to perform processing of a part of constituent elements in a neural network; and a plurality of routers that transfer data output from each of the plurality of cores to any one of the plurality of cores so that processing is performed according to a configuration of the neural network, wherein the plurality of cores perform arithmetic processing in the neural network and perform learning processing of the neural network concurrently with the arithmetic processing, in the arithmetic processing, receive input data as an arithmetic-processing target and output data as a result of the arithmetic processing, and when a plurality of coefficients included in the neural network is changed in the learning processing, update the plurality of coefficients, each of the plurality of routers includes an input circuit and an output circuit, each of the plurality of cores transmits at least one of forward direction data propagating in the neural network in a forward direction and reverse direction data propagating in the neural network in a reverse direction, the input circuit receives the forward direction data and the reverse direction data from any one of the plurality of cores and the plurality of routers, and the output circuit includes: an output memory circuit; an in-router receiver that receives the forward direction data and the reverse direction data from the input circuit and writes the received forward direction data and the reverse direction data in the output memory circuit; and a transmitter that transmits the forward direction data and the reverse direction data stored in the output memory circuit to any one of the plurality of cores and the plurality of routers, wherein the in-router receiver deletes the reverse direction data stored in the output memory circuit, when a request signal for requesting reception of incoming reverse direction data is received from the input circuit at a time when there is no free space for storing the reverse direction data in the output memory circuit.”

5.	The prior art of record of Dong Chen et al. (US Publication 2018/0091442) and Shuji Nakamura et al. (US Publication 2007/0201434) neither anticipates nor renders obvious the above recited combination. Because claims 3-14 depend directly or indirectly on claim 1 these claims are considered allowable for at least the same reasons noted above.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comments
6.	Examiner understands the novelty to lie, in part, in the system’s ability of the router to know the conditions of which the reverse data should be deleted and delete it at a time when there is no free space in the output memory circuit. The examiner understands the system is disclosed to support multiple actions in progress with the arithmetic processing at the same time (concurrently) but not simultaneously, as in it does not completely finish one task before it begins another.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 02/15/2022Examiner, Art Unit 2181           

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181